Supreme Court
OF
NevaDA

(Q) 1947A GB

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ANTONIO SALAZAR, No. 85313
Petitioner,

vs.

THE FOURTH JUDICIAL DISTRICT Fy LE D
COURT OF THE STATE OF NEVADA,

IN AND FOR THE COUNTY OF ELKO; NOV 16 2029
AND THE HONORABLE MASON E. 5
SIMONS, DISTRICT JUDGE,
Respondents,

and

THE STATE OF NEVADA,
Real Party in Interest.

 

 

 

ORDER DENYING PETITION

This original petition for a writ of mandamus, or alternatively
prohibition, challenges the district court’s denial of a pretrial petition for a
writ of habeas corpus and motion for reduction of bail or own recognizance
release.

Traditionally, a writ of mandamus is available to compel the
performance of an act which the law requires as a duty resulting from an
office or to control a manifest abuse or arbitrary or capricious exercise of
discretion.! NRS 34.160; Round Hill Gen. Improvement Dist. v. Newman,
97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981). A manifest abuse of
discretion occurs when there is a clearly erroneous interpretation or

application of the law, and “[a]n arbitrary or capricious exercise of discretion

 

1Petitioner alternatively seeks a writ of prohibition. However, “[a]
writ of prohibition . . . will not issue if the court sought to be restrained had
jurisdiction to hear and determine the matter under consideration.”
Goicoechea v. Fourth Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140,
1141 (1980).

22- Zo

 
is one founded on prejudice or preference rather than on reason, or contrary
to the evidence or established rules of law.” State v. Highth Judicial Dist.
Court (Armstrong), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011) Gnternal
quotation marks and citations omitted). “[T]raditional mandamus relief
does not lie where a discretionary lower court decision results from a mere
error in judgment.” Walker v. Second Judicial Dist. Court, 136 Nev. 678,
680, 476 P.3d 1194, 1197 (2020) (Ginternal quotation marks omitted). Even
when the requirements of a traditional writ of mandamus are not met, this
court may consider advisory mandamus relief “[w]here the circumstances
establish urgency or strong necessity, or an important issue of law requires
clarification and public policy is served by this court’s exercise of its original
jurisdiction.” Schuster v. Eighth Judicial Dist. Court, 123 Nev. 187, 190,
160 P.3d 873, 875 (2007). It is solely within this court’s discretion whether
to entertain a mandamus petition. Gathrite v. Eighth Judicial Dist. Court,
135 Nev. 405, 407, 451 P.3d 891, 893 (2019).

Having considered the pleadings and record, we conclude that
extraordinary relief is not warranted in this case. Petitioner’s challenge to
whether sufficient identification evidence was presented at the preliminary
hearing is the type of challenge disfavored by this court because it does not
present a purely legal issue. See Kussman v. Eighth Judicial Dist. Court,
96 Nev. 544, 545-46, 612 P.2d 679, 680 (1980) (explaining that review of
pretrial probable cause determination through an original writ petition is
disfavored); Ostman v. Eighth Judicial Dist. Court, 107 Nev. 563, 565, 816
P.2d 458, 459-60 (1991) (entertaining a pretrial challenge where the
petition presented a purely legal issue). Petitioner further has not
demonstrated a manifest abuse or arbitrary or capricious exercise of

discretion in the denial of his motion to reduce bail. Petitioner has not

SUPREME CourRT
oF
NEVADA

(OQ) 1947 cB

2

 

 
presented a cogent argument explaining how the district court abused its
discretion in denying his motion to reduce bail. See Maresca v. State, 103
Nev. 669, 673, 748 P.2d 3, 6 (1987). And even were we to examine the justice
court’s decision, we discern no manifest abuse or arbitrary or capricious
exercise of discretion in its decision setting bail in this case. See Valdez-
Jimenez v. Eighth Judicial Dist. Court, 136 Nev. 155, 163-67, 460 P.3d 976,
985-88 (2020). Accordingly, we
ORDER the petition DENIED.?

i } Seer
etn Dy Share Em 3 C.J.
x te

Parraguirre

AAG OL a

Stiglich

 

 

 

 

cc: Hon. Mason E. Simons, District Judge
Evenson Law Office
Attorney General/Carson City
Elko County District Attorney
Elko County Clerk

 

2The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

Supreme Court

oF
Nevapa

(0) 19874 EB

3